CHASE, Circuit Judge
(dissenting).
The district judge found on adequate evidence that there was a bona fide dispute over coverage and that the parties dealt at arm’s length in reaching an accord as to that followed by its satisfaction by the payment of the .overtime wages which would have been due had there been coverage, but without the payment of liquidated damages. In so doing, these employees acted with the knowledge and approval of an official of their union and only after their representative had communicated with the Wage and Hour Division. The facts as to the kind and amount of activity engaged in by the tenants of the building cannot, I think, be determined without weighing the evidence to arrive at the statement of them found in the majority opinion. That is not within our province but the district court should be left free to do that on the remand. That court, which alone has jurisdiction to do so in the first instance, has not yet found the essential facts as to coverage, the district judge saying, “In the view I have taken of the defenses of accord and satisfaction and release, I find it unnecessary and indeed inadvisable to pass on the question of coverage, except to indicate that it presents a genuine issue with respect to which I am by no means certain that the plaintiffs have established a prima facie case.”
Moreover, I cannot agree with my brothers that it was erroneous to hold the accord and satisfaction a bar to this suit. It does not seem to me that it was held in Brooklyn Savings Bank v. O’Neil, 65 S.Ct. 895, that, where a bona fide dispute as to liability does exist, a doubtful claim for liquidated damages may not be released in consideration for the payment in full of a doubtful claim for minimum wages and overtime. Anything to the contrary in Fleming v. Post, 2 Cir., 146 F.2d 441, was said in a case where no bona fide dispute as to liability was shown.
Here there was no overreaching by anybody and if ever parties to a real dispute as to liability may finally settle their differences on the basis of a fair compromise duly carried out as agreed that was done in this case. As the district judge well said in his opinion, “The plaintiffs had the option of bringing suit and taking the risk of recovering nothing or avoiding that risk by the acceptance of a compromise proposal.” [53 F.Supp. 846] It seems to me that enlightened public policy ought *698to permit employees, competently advised as to their rights, to have and to exercise such an option whenever they have the desire and opportunity to do so in cases where the controversy as to liability is based on substantial grounds. I cannot believe, until and unless authoritatively so advised, that they must be restricted to an “all or nothing” gamble.